                                                     U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                 May 13, 2021

VIA ECF

The Honorable Mary Kay Vyskocil
United States District Court
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007

                       Re:    United States v. Navarro et al., 20 Cr. 160 (MKV)

Dear Judge Vyskocil:


        The Government respectfully writes in brief response to the defendants’ motion to recuse
the Court due to a claimed appearance of partiality (the “Motion”), (ECF No. 372), and requests
an opportunity, if the Court finds it necessary, to submit a more detailed response following the
status conference scheduled for tomorrow, May 14, 2021. This letter is intended to provide the
Court with the Government’s view, in advance of the upcoming conference, of certain pertinent
legal principles that would appear to render the Motion meritless, subject to additional information
of which the Court may be aware. Given the defendants’ evolving theory of why recusal is
necessary in this case, it is unsurprising that the defendants filed a motion rife with speculation
about supposed contingencies that may one day create the appearance of bias, with little substance
supporting their claims. As presented, the Motion should be denied.

    I.        Defendants’ Recusal Motion

          On May 6, 2021, the Government and a subset of defense counsel convened a conference
call, at the Government’s request, to discuss proposals for a briefing schedule regarding unresolved
motions. At that call, and for the first time, defense counsel informed the Government that a
number of defendants were contemplating filing a recusal motion on the basis of an April 29, 2021
news article published in The Washington Post, and supposed connections between Your Honor
and a member of the Jockey Club, which organization was mentioned in the article cited by defense
counsel. 1 Later that day, defendants Seth Fishman, Christopher Oakes, Jorge Navarro, Jordan

1
  See Gus Garcia-Roberts, “With private eyes and political muscle, horse racing’s elite pushed to
punish      dopers,” THE WASHINGTON POST,                   April   29,    2021,     available at
https://www.washingtonpost.com/sports/2021/04/29/horse-racing-doping-jockey-cub/.            During
that call, defense counsel did not raise any of the other claimed bases for recusal presented in the
Motion.
                                                                                              Page 2


Fishman, Erica Garcia, Michael Tannuzzo, and Lisa Giannelli jointly filed a letter with the Court
requesting that the Court “hold in abeyance any rulings” on a number of pending motions to
dismiss the Indictment, on the basis that “Defendants are contemplating a Motion to Recuse your
Honor.” (See ECF No. 355). The Court directed that the defendants seeking recusal file any
motions by May 13, 2021, and prepare to discuss the basis for such a motion during the parties’
next status conference. (ECF No. 355).

        Defendants’ Motion, filed on May 13, 2021, appears to be based on the following: (1) Your
Honor has, in the past, been affiliated with or employed by entities that have taken positions on
issues within the racehorse industry; 2 (2) Your Honor was historically a breeder of racehorses for
a number of years and, as such, is in the category of individuals that the defendants classify in their
Motion as putative victims, 3 and in four races between 2006 and 2009, two horses bred and sold
by Your Honor competed against horses trained by Servis or Navarro; (3) Your Honor’s former
business partner may be a putative victim due to his involvement in the racehorse industry and, in
particular, due to his membership in the Jockey Club, whose leadership has opined on the
Government’s investigation, and whose employees have met with the Federal Bureau of
Investigation (“FBI”) agents on occasion during this investigation.

        The Motion has been raised, and filed, over one year after this case was first indicted and
assigned to Your Honor, and after: (1) this Court denied Seth Fishman’s motion to dismiss or for
a bill of particulars, (see Order (ECF No. 244)); (2) this Court issued an opinion supporting its
denial of Seth Fishman’s oral objection to excluding time under the Speedy Trial Act, (see Order
(ECF No. 242)); (3) this Court denied Seth Fishman’s bail application, (see Order (ECF No. 281));
and (4) the parties had fully briefed three separate motions to dismiss the Indictment, (ECF Nos.
327-335). The Motion predominantly cites facts pre-dating the date Your Honor took the bench
as a Bankruptcy Judge in this District in 2016. These same facts were all ascertainable at the time
this case was assigned to Your Honor over a year ago.




2
  The Motion enumerates the following affiliations in support of this argument: (A) that Your
Honor was a member of the New York Thoroughbred Breeders Inc., an organization focused on
representing those in the Thoroughbred industry, and which has taken certain positions in the past
regarding the use of Clenbuterol on racehorse; and (B) Your Honor was a partner at the law firm
Simpson Thacher & Bartlett at the same time the firm represented the Thoroughbred Retirement
Foundation, a charity supporting injured and retired thoroughbred horses, in civil litigation against
the New York State Attorney General.
3
  The defendants seemingly conflate the concept of ownership and breeding, implying in at least
one instance that Your Honor owned horses that raced against Servis or Navarro in the four races
cited in the Motion (“[W]e have identified at least four instances in which one of your horses
competed directly against horses trained by defendants Jason Servis or Jorge Navarro.” Mot. at 3.)
It appears from a search of public databases that Your Honor was one of two people identified as
the breeder of these horses, and not the owner or trainer.
                                                                                           Page 3


   II.     Applicable Law

        Title 28, United States Code, Section 455(a) requires a district judge to “disqualify
himself [or herself] in any proceeding in which his [or her] impartiality might reasonably be
questioned.” 28 U.S.C. § 455(a). Further, a judge must recuse herself when she has “a personal
bias or prejudice concerning a party.” 28 U.S.C. § 455(b)(1). The movant must “overcome a
presumption of impartiality, and the burden for doing so is substantial.” Da Silva Moore v.
Publicis Groupe, 868 F.Supp.2d 137, 150 (S.D.N.Y. 2012) (quoting Metro. Opera Ass’n, Inc. v.
Local 100, Hotel Emps. Int’l Union, 332 F.Supp.2d 667, 670 (S.D.N.Y 2004)). Recusal under
§ 455(a) is only required when “an objective, disinterested observer fully informed of the
underlying facts, [would] entertain significant doubt that justice would be done absent recusal.”
United States v. Lovaglia, 954 F.2d 811, 815 (2d Cir. 1992). In order to show a substantial doubt
about the Court’s impartiality warranting recusal, the defendant must show that the Court has
demonstrated “such a high degree of favoritism or antagonism as to make fair judgment
impossible.” Liteky v. United States, 510 U.S. 540, 555 (1994). Recusal is not appropriate where
the circumstances giving rise to the purported appearance of impropriety are “remote, contingent,
indirect or speculative.” Lovaglia, 954 F.2d at 815.

        “Section 455(a) does not require that [the district court] accept all allegations by the
moving party as true.” Lamborn v. Dittmer, 726 F. Supp. at 517. On the contrary, “the grounds
asserted in a recusal motion must be scrutinized with care.” In re Aguinda, 241 F.3d, 194, 201
(2d Cir. 2001). “The trial judge must carefully weigh the policy of promoting public confidence
in the judiciary against the possibility that those questioning his impartiality might be seeking to
avoid the adverse consequences of his presiding over their case.” In re Drexel Burnham Lambert,
Inc., 861 F.2d 1307, 1312 (2d Cir. 1988). The Court must make its determination, “not by
considering what a straw poll of the only partly informed man-in-the-street would show[,] but by
examining the record facts and the law.” Drexel, 861 F.2d at 1313.

       “The decision whether a judge’s impartiality can ‘reasonably be questioned’ is to be
made in light of the facts as they existed, and not as they were surmised or reported.” Cheney v.
U.S. Dist. Court for D.C., 541 U.S. 913, 914 (2004). Accordingly, “the appearance of partiality
must have an objective basis beyond the fact that claims of partiality have been well publicized.”
Aguinda, 241 F.3d at 201.

         A motion for recusal is committed to the sound discretion of the district court. Drexel,
861 F.2d at 1312. But the Court cannot recuse itself unless the defendant has satisfied his or her
heavy burden. See Thorpe v. Zimmer, Inc., 590 F. Supp. 2d 492, 494 (S.D.N.Y. 2008) (citing
Rosen v. Sugarman, 357 F.2d 794, 797 (2d Cir. 1996); see also Aguinda, 241 F.3d at 201
(“Where the standards governing disqualification are not met, disqualification is not optional;
rather, it is prohibited.”) (citing Drexel, 861 F.2d at 1312 (“A judge is as much obliged not to
recuse himself when it is not called for as he is obliged to when it is.”)); Nat’l Auto Brokers
Corp. v. Gen. Motors Corp., 572 F.2d 953, 958 (2d Cir. 1978) (“[A] judge has an affirmative
duty . . . not to disqualify himself unnecessarily, particularly where the request for
disqualification was not made at the threshold of the litigation and the judge has acquired a
valuable background of experience.”) (internal citations, quotation marks omitted). Recusal
motions may not be used as strategic devices to judge shop. Hoffenberg v. United States, 333 F.
                                                                                              Page 4


Supp. 2d 166, 173 (S.D.N.Y. 2004). Particularly when litigation has “advanced considerably
before the judge in question,” the court should be sensitive to such concerns. United States v.
Helmsley, 760 F. Supp. 338, 342 (S.D.N.Y. 1991), aff'd, 963 F.2d 1522 (2d Cir. 1992); accord
United States v. Greenough, 782 F.2d 1556 (11th Cir.1986).

         A judge “may engage in extrajudicial activities, including law-related pursuits and civic,
charitable, educational, religious, social, financial, fiduciary, and government activities, and may
speak, write, lecture, and teach on both law-related and nonlegal subjects.” Canon 4, CODE OF
CONDUCT FOR UNITED STATES JUDGES. “[T]he presumption is that a judge will put personal
beliefs aside and rule according to the laws as enacted, as required by his or her oath,” and no
appearance of impropriety is “created by the fact that every judge inevitably has opinions on the
controversies of the day.” Aguinda, 241 F.3d at 204; see also In re Judicial Misconduct, 632
F.3d 1289, 1289 (9th Cir. 2011) (“Engaging in such law-related activities—including speeches
that comment on current events and legal developments—is permitted not only because judges
are citizens, but because they are particularly knowledgeable on such topics.”); United States v.
Pitera, 5 F.3d 624, 626 (2d Cir. 1993) (affirming denial of recusal motion where district judge
had given speeches to law enforcement agents and prosecutors about “steps they might take to
increase the prospects for conviction in narcotics cases,” and noting that the judge often lectured
at trial seminars); Da Silva Moore, 868 F. Supp. 2d at 163, objections overruled sub nom. Moore
v. Publicis Groupe SA & MSL Grp., No. 11 Civ. 1279 (ALC), 2012 WL 12528637 (S.D.N.Y.
Nov. 8, 2012) (denying recusal motion where magistrate judge had spoken and written publicly
about the benefits of computer-assisted review in the context of civil discovery, an issue of
dispute in the pending case).

        Finally, a motion for recusal must be filed in a timely manner, see 28 U.S.C. § 144; see
also United States v. Wallach, 788 F. Supp. 739, 742 (S.D.N.Y.), aff’d, 979 F.2d 912 (2d Cir.
1992), which requires that the motion be filed “at the earliest possible moment after obtaining
knowledge of facts demonstrating the basis for such a claim.” Apple v. Jewish Hosp. & Med.
Ctr., 829 F.2d 326, 333-34 (2d Cir. 1987). A defendant’s delay in bringing a motion for recusal
on facts known to the defendant well prior to the motion demonstrates that such a motion is
tactical or dilatory, rather than sincere and well-founded. “It is well-settled that a party must raise
its claim of a district court’s disqualification at the earliest possible moment after obtaining
knowledge of facts demonstrating the basis for such a claim.” Apple v. Jewish Hosp. & Mec.
Ctr., 829 F.2d 326, 333 (2d Cir. 1987). “Recusal motions are often denied on the basis of
untimeliness when there has been only a short delay.” Raghavendra v. Trustees of Columbia
Univ., 2012 WL 2878123, at *5 (S.D.N.Y. July 13, 2012) (collecting cases). “Untimeliness in
[the recusal] context can constitute a basis for finding an implied waiver.” United States v.
Burke, 756 F. App’x 93, 94 (2d Cir. 2019); see also Polizzi v. United States, 926 F.2d 1311,
1321 (2d Cir. 1991). Careful adherence to the requirement of a “prompt application avoids the
risk that a party is holding back a recusal application as a fall-back position in the event of
adverse rulings on pending matters.” In re Int’l Bus. Mach. Corp., 45 F.3d 641, 643 (2d Cir.
1995). “Timeliness [of a recusal motion] is to be strictly enforced as a safeguard against use of
the procedure as a delaying tactic.” United States v. Int’l Bus. Machines Corp., 539 F.Supp. 473,
477 (S.D.N.Y. 1982).
                                                                                               Page 5


In assessing whether a claim of apparent bias has been waived for untimeliness, the Second
Circuit has instructed courts to consider a number of factors, including whether “(1) the movant
has participated in a substantial manner in trial or pre-trial proceedings, (2) granting the motion
would represent a waste of judicial resources, (3) the motion was made after the entry of
judgment, and (4) the movant can demonstrate good cause for delay.” Apple, 829 F.2d at 333-
34. Moreover, even if a belatedly filed motion is considered on the merits, delay strongly cuts
against the defendant’s argument. See, e.g., United States v. Durrani, 835 F.2d 410, 427 (2d Cir.
1987) (delay of four months warranted denial of motion; discussing In re Martin-Trigona, 573
F.Supp. 1237, 1244 (D. Conn. 1983) (denying motion for recusal after delay of twelve days).

   III.    Discussion

        The defendants’ Motion fails both as a matter of procedure and of merit. As a matter of
procedure, the defendant’s year-long delay in filing this motion warrants a finding that the Motion
is pretextual and dilatory, and the dismissal of the defendant’s motion as untimely, particularly in
light of the substantial litigation that has already occurred, and the basis for the Motion, which
consists of facts accessible in the public record at the time this case was indicted and assigned. As
a matter of merit, even assuming the truth of the Motion’s factual allegations (some of which the
Government disputes), there is nothing in these facts that would suggest to an objective observer
that Your Honor is unable to preside over this case fairly and impartially.

           a. The Defendants’ Motion Is Untimely

         Defendants have defaulted their claim by waiting for over a year after this case was
assigned to file their motion, entirely on the basis of historical facts that pre-date all but one of
the charged conspiracies. See S6 Indictment ¶ 16 (Navarro Misbranding Conspiracy beginning
in at least 2016); ¶ 31 (Fishman Misbranding Conspiracy beginning in at least 2002); ¶ 40
(Servis Misbranding Conspiracy beginning in at least 2016); ¶ 54 (Mail and Wire Fraud
Conspiracy beginning in at least 2016); ¶ 58 (Linke Misbranding Conspiracy beginning in at
least 2016).

        Far from raising the issue at the “earliest moment,” the defendants have been dilatory in
inquiring into the matters now raised in the Motion, and that alone warrants denial. See, e.g.,
Durrani, 835 F.2d at 427 (delay of four months warranted denial of motion).

       The other factors that the Court is to consider in evaluating the timeliness of the
defendants’ Motion similarly support denial of the motion. First, defendants and, particularly,
defendant Seth Fishman, participated in pre-trial proceedings in a substantial way by filing: (a)
an unprompted motion to dismiss the Indictment or, alternatively, for a bill of particulars,
prompting oral argument and a 17-page opinion and order denying the motion; (b) a contested
motion seeking bail modification; (c) an oral request that time not be excluded under the Speedy
Trial Act, which resulted in a 15-page opinion and order supporting the Court’s decision to
exclude time under the Speedy Trial Act; and (d) a second round of fully briefed motions to
dismiss the Indictment, which was due for argument at the upcoming conference prior to
defendants seeking recusal.
                                                                                          Page 6


        Second, the Court has already expended substantial judicial resources presiding over this
case, having reviewed a number of lengthy briefs and accompanying exhibits in connection with
the motions enumerated above, and identified specific issues for consideration, conducting oral
argument on the various motions at multiple points, and has already issued multiple detailed
opinions, and was poised to rule on a second set of fully-briefed motions seeking to dismiss the
Indictment.

        Third, while no judgment has been entered, the absence of a judgment is not dispositive,
and the defendants’ Motion comes after the defendants have already sought rulings on a number
of substantive issues. See, e.g., Omega Eng’g, Inc. v. Omega, S.A., 432 F.3d 437, 448 (2d Cir.
2005) (denying motion for recusal where movant “waited until the middle of the evidentiary
hearing . . . seven months later—to move for recusal”); Weisshaus v. New York, No. 08 Civ.
4053 (DLC), 2009 WL 4823932, at *4 (S.D.N.Y. Dec. 15, 2009), aff’d sub nom. Weisshaus v.
Fagan, 456 F. App’x 32 (2d Cir. 2012) (denying motion when a litigant filed a motion to recuse
“prior to final judgment, . . . [but only] after the Court ordered Weisshaus to submit to a
deposition”).

        The fourth factor is whether the defendants can establish “good cause” for the delay.
Simply put, the defendants cannot satisfy this burden because the very facts that the defendants
now rely upon were a matter of public record long before the instant motion. As articulated to
the Government, the recusal motion was prompted by a recent article in The Washington Post
(the “Post Article”) regarding the Government’s investigation, which prompted the defendants to
conduct additional inquiries. Yet none of the information recited in the Motion is the result of
any new developments, and the Post Article largely repeated much of what was already reported
in industry news media and elsewhere for roughly a year prior to the filing of the Motion. See,
e.g., The Jockey Club, Statement from The Jockey Club on the Investigation by the FBI and
Department of Justice, March 9, 2020,
http://www.jockeyclub.com/Default.asp?section=Resources&area=10&story=1182 (last visited
May 13, 2021); Natalie Voss, ‘We’re Going to Make Some Things Happen’: Harness Breeder
Offers $250K in Matching Grants For Racing Investigators, April 28, 2020,
https://www.paulickreport.com/news/the-biz/were-going-to-make-some-things-happen-harness-
breeder-offers-250k-in-matching-grants-for-racing-investigators/ (last visited May 13, 2021);
Natalie Voss, ‘Janney: “I Have No Doubt” More Arrests Coming in Connection with Federal
Investigation, Aug. 16, 2020, https://www.paulickreport.com/news/the-biz/janney-i-have-no-
doubt-more-arrests-coming-in-connection-with-federal-investigation/ (last visited May 13,
2021).

       It strains credulity to suggest that the facts upon which the defendants rely were not
known to the defendants and their counsel well in advance of the Motion. Even were these facts
not known to these defendants—who are themselves members of the racehorse industry and the
subjects of the very reporting that had occurred over the course of a year prior to the instant
Motion—the facts were certainly knowable.
                                                                                           Page 7


           b. The Defendants’ Motion Does Not Raise A Reasonable Question About the
              Court’s Impartiality

        The defendants’ Motion raises a number of different bases for recusal, in the hopes that
one, or some combination, of these factors will meet the heavy burden of overcoming the
presumption of impartiality. The Motion does no such thing.

       First, Your Honor’s former membership in the New York Thoroughbred Breeders Inc.
and former employment at a law firm that represented a racehorse rescue charity, the
Thoroughbred Retirement Foundation, has no reasonable bearing on the Court’s ability to be
impartial in this matter. In particular, the Motion cites for support the New York Thoroughbred
Breeders’ Association’s proposals regarding the use of Clenbuterol—an initiative that does not
appear to be led by, or ascribed to, Your Honor—and an affidavit —neither filed, nor sworn to,
by Your Honor. The strained connections that the defendants draw between public statements
made by organizations, and this Court’s supposed perception of the merits of this case, are
meritless.

        The Motion makes much of Your Honor’s fifteen-year membership in the New York
Thoroughbred Breeders, Inc., a nonprofit membership organization which purports to “support
the continued success of Thoroughbred breeding and racing in New York State” and counts
among its “partners” the “NYS Racing and Wagering Board . . . the various sales companies and
the NYS legislature,” among other industry organizations and state and local entities involved in
the racehorse industry. See New York Thoroughbred Breeders, Inc.,
https://www.nytbreeders.org/about/overview.cfm (last visited May 13, 2021); New York
Thoroughbred Breeders, Inc. - Partners, https://www.nytbreeders.org/about/partners.cfm (last
visited May 13, 2021). The organization does not list, in its stated purpose, anti-doping, the
regulation of medication on racehorses, or other matters apart from breeding and the general
promotion of Thoroughbred racing. Ascribing to Your Honor any bias on the basis of
membership in this organization is baseless.

         The Motion quickly pivots to citing the pro bono representation of a racehorse-related
charity by Your Honor’s former employer, the law firm Simpson Thacher and Bartlett, during
the time Your Honor was a partner at the firm. The Motion further implies that the
representation provided by a 900-person law firm of a racehorse rescue charity, the
Thoroughbred Retirement Foundation, demonstrates that the attorneys in that action and, by
extension, Your Honor, have adopted the views of this charity, and that the views of the charity
are necessarily hostile to the defendants. So far as the Government’s research has revealed, Your
Honor did not appear as an attorney representing the charity in the litigation in question. See The
People of the State of New York v. Moore et al., No. 9400, 2012 WL 12531852 (N.Y.A.D. 1
Dept.). The allegations at issue in that suit were, in substance, mismanagement of charitable
funds by members of the charity that was civilly sued. The allegations did not, to the
Government’s knowledge, touch upon the doping of racehorses. Nor is it clear—given the
allegations in the suit—that representation of the charity by anyone implies a viewpoint on
illicitly medicating racehorses.
                                                                                            Page 8


         Recusal is not warranted where the presiding judge has prior involvement in an industry
or association that is the subject of the litigation, but which does not involve the parties or
precise matters raised in the litigation in question. It is expected that judges will participate in
non-legal activities, even if those activities touch upon matters that are later the subject of
litigation. See United States v. Pitera, 5 F.3d 624, 626 (2d Cir. 1993) (affirming denial of
recusal motion where district judge had given speeches to law enforcement agents and
prosecutors about “steps they might take to increase the prospects for conviction in narcotics
cases,” and noting that the judge often lectured at trial seminars); Da Silva Moore v. Publicis
Groupe, 868 F. Supp. 2d 137, 163 (S.D.N.Y. 2012), objections overruled sub nom. Moore v.
Publicis Groupe SA & MSL Grp., No. 11 Civ. 1279 (ALC), 2012 WL 12528637 (S.D.N.Y. Nov.
8, 2012) (affirming magistrate judge’s denial of recusal motion where magistrate judge had
spoken and written publicly about the benefits of computer-assisted review in the context of civil
discovery, an issue of dispute in the pending case); In re Judicial Misconduct, 632 F.3d 1289,
1289 (9th Cir. 2011) (“Engaging in such law-related activities—including speeches that
comment on current events and legal developments—is permitted not only because judges are
citizens, but because they are particularly knowledgeable on such topics.”).

        As an illustrative example, former Assistant United States Attorneys (“AUSAs”) who
have prosecuted members of a particular gang are not required to recuse themselves in
subsequent prosecutions involving a different set of members of that same gang. See, e.g., United
States v. Sanchez, 623 Fed. Appx. 35, 42 (2d Cir. 2015) (summary order) (“Judges in our circuit
who previously prosecuted Mafia figures commonly hear cases involving the Mafia. (citing
cases)). A former AUSA presiding as a District Judge over the criminal prosecution of a crime
family that he or she had previously prosecuted presents a much closer question than the one at
issue here. The defendants cannot even point to statements or positions taken by Your Honor in
making this argument. The Motion hastily ascribes motives to associations and independent
entities, and jumps to conclude that Your Honor’s affiliation with those entities—no matter how
attenuated—will result in the perception of bias. The law requires that a motion for recusal
founded on such baseless assertions be denied.

         Second, the Motion raises the speculation – and the Motion essentially acknowledges that
this is speculation – that Your Honor may be a “putative victim” in this case on the basis that
Your Honor purportedly stood to gain financially from any purse winnings earned by racing
horses Your Honor bred. The Motion cites two such horses that competed in a total of four races
against either Servis or Navarro between 2006 and 2009. This argument is, likewise, devoid of
facts and rife with speculation regarding a hypothetical breeder’s stake in the success of a
racehorse that is bred and sold, and on charges the Government could bring, but has not brought,
in this matter.

        Your Honor’s historical breeding of racehorses, without more, does not place Your
Honor in the category of putative victims in this case. The fact of any judge’s involvement in an
industry prior to taking the bench does not imply any impartiality merely due to familiarity with
the industry, subject area, or any perceived parallels between a presiding judge and the victims in
a particular matter. 4

4
    Indeed, senior judges are not expected to disqualify themselves from cases involving elder
                                                                                            Page 9



        The laws governing New York Thoroughbred breeders treat that category of industry
participants differently than other players with direct financial stakes in the outcome of each race
in which a particular horse is entered to compete. Unlike trainers and owners, breeders do not as
a matter of right receive a portion of purse winnings. Certain stakes races (not every race)
include “breeder awards” provided to New York Thoroughbred breeders of New York-sired
horses, which are calculated, in part, as a percentage of purse winnings and are, in any event,
capped at a particular amount. See, e.g., New York Thoroughbred Breeding and Development
Fund, https://www.nybreds.com/awards-program/award-rates/ (last visited May 13, 2021).
Eligibility is not automatic, but requires that the breeder’s horse be “New York-bred[],” see N.Y.
Rac. Pari-Mut. Wag. & Breed. Law § 254, that the horse be registered so that it is eligible for this
program, see generally New York Thoroughbred Breeding and Development Fund,
https://www.nybreds.com/registration-status-new.php (last visited May 13, 2021) (database to
check registration status of an eligible Thoroughbred horse), and that the horse compete in an
eligible race in the State of New York, see N.Y. Rac. Pari-Mut. Wag. & Breed. Law § 254.

         These criteria are critical to understanding why the argument raised in the Motion—
namely, that Your Honor may have a direct financial stake in the outcome of the litigation—is
misguided, at best. It is certainly not the case, as the Motion implies, that every Thoroughbred
breeder stands to benefit financially from the horses they breed. Certainly, in the four races cited
in the Motion, the Government’s understanding is that Your Honor did not, in fact, stand to
benefit financially based on the outcome of the race because the gating criteria described above
were not satisfied – facts that the defendants were well positioned to have identified in the year
between indictment and the filing of this Motion. The January 27, 2009 race in Tampa Bay
Downs, Florida in which “Here’s Ya Souvenir” raced (with a total purse of $9,500 for all
competitors and actual purse winnings of $1,710 for a second place finish) and the July 3, 2009
race in Monmouth Park, New Jersey, in which “Last Boat Home” raced (with a total purse of
$3,360 for all competitors and actual purse winnings of $140 for a twelfth place finish) both took
place outside of New York State, and are consequently ineligible for a “breeder award” for a New
York-bred horse. To the Government’s knowledge, there is no breeder award granted by the
States of Florida or New Jersey for horses bred in New York. In any event, “Here’s Ya
Souvenir,” which also raced at Aqueduct in New York on January 14, 2006 (with a total purse of
$41,000 and actual purse winnings of $1,230 for a fifth place finish) and January 14, 2007 (with
a total purse of $16,000 and actual purse winnings of $64 with a tenth place finish) was not
registered to participate in the breeder award program, 5 and therefore its purse winnings are
immaterial to the breeder. In sum, the speculation of the Motion is half-baked even as
speculation; it is not apparent at all that Your Honor would have any non-speculative financial
stake in the outcome of races in which horses bred by Your Honor competed.


fraud. No such claims are reasonable in those cases; nor is it reasonable here.
5
 The Government ascertained the registration status of the Thoroughbred horses at issue through
a search of a publicly accessible online database. See New York Thoroughbred Breeding and
Development Fund, https://www.nybreds.com/registration-status-new.php (last visited May 13,
2021).
                                                                                           Page 10


         Moreover, the races cited in the Motion involving horses trained by Navarro and Servis
all pre-date the conspiracies charging Navarro and Servis in the S6 Indictment by several years.
The Government informed defense counsel in a conference call on May 13, 2021 that the
Government has no basis, and no present intention, to supersede the Indictment to extend the
time frame of these conspiracies beyond 2016. The Government informed defense counsel that
the Government had evidence of positive drug tests associated with horses trained by Navarro;
the proof of which extends only as far back as September 10, 2010—more than a year after the
latest race cited by defendants in the Motion. The Government nonetheless has no present
intention of returning a superseding indictment on the basis of this or other tests preceding 2016,
does not at present intend to present such evidence at trial, and presently has no basis to believe
that new sources of information will arrive to extend the start-date of these charged conspiracies.

        The only charged conspiracy overlapping with the time frame in which your Honor was
active as a Thoroughbred breeder is the Fishman Misbranding Conspiracy, which is alleged to
have begun in 2002. The Government’s understanding, and the evidence that it would presently
offer at trial, is that, between 2001 and 2016, Seth Fishman was selling drugs predominantly to
those involved in racing Standardbred—not Thoroughbred—horses. There is consequently no
basis to presume that Your Honor would have had any financial stake, or any involvement in
horses raced while doped by Fishman’s drugs.

        Finally, the defendants’ recusal motion cites this Court’s personal connection to an
individual who is a member of the Jockey Club, whose interests include the application of laws,
rules, and regulations to root out illegal or improper conduct in the racehorse industry. The wildly
speculative supposition made by defendants is that this Court is so personally or financially
entangled with this individual that an objective and reasonable person, aware of all the relevant
facts, would conclude that this relationship both prejudices the Court against the defendants and
renders the Court unable to “put [these] personal beliefs aside and rule according to the laws as
enacted, as required by his or her oath.” Aguinda, 241 F.3d at 204. As with the suppositions
regarding this Court’s affiliation with certain associations, the defendants bend over backwards to
suggest the specter of impropriety through such a friendship.

        Recusal is unwarranted in many cases where the presiding judge knows the very litigants
appearing before the Court, let alone a case in which the presiding judge knows a member of an
industry group whose leadership may have an interest in the outcome of the Government’s
investigation. By way of example, former law clerks routinely represent parties in litigation before
District Judges for whom they have clerked, with no legal requirement to recuse, Bailey v. Broder,
No. 94 CIV. 2394 (CSH), 1997 WL 73717, at *7 (S.D.N.Y. Feb. 20, 1997) (“Judge Motley stated,
when asked to step down from a case in which an attorney had served as a student law clerk in her
chambers two years earlier, that the moving party's argument, ‘if taken to its illogical conclusion,
would have virtually every judge recuse himself or herself whenever a former law clerk, or any
attorney with whom he or she is acquainted for that matter, appears before the court.’” (citation
omitted)); so, too, do former colleagues at law firms or other acquaintances, Gomez v. Vill. of
Sleepy Hollow, No. 07 CIV. 9296 FPS, 2012 WL 1379125, at *3 (S.D.N.Y. Apr. 19, 2012)
(“[A]ssociations between a judge and his or her neighbors, friends, and social acquaintances,
without an allegation of bias or prejudice, are not sufficient to warrant recusal.” (citing Bailey v.
Broder, No. 94 Civ. 2394, 1997 WL 73717, at *3 (S.D.N.Y. Feb. 20, 1997)); see also Gomez v.
                                                                                             Page 11


Vill. of Sleepy Hollow, No. 07 CIV. 9296 FPS, 2012 WL 1379125, at *3 (S.D.N.Y. Apr. 19, 2012)
(“I find that my ‘relationship’ with the family of [one of the parties’ attorneys] does not require
my recusal.”). Accord Smith v. Pepsico, Inc., 434 F. Supp. 524, 525 (S.D. Fla. 1977) (courts have
found “an insufficient basis for recusal” “when the trial judge is a former law partner of a firm
now appearing in litigation before the court.” (citations omitted)). 6

        In an illustrative case, a party to a litigation moved for recusal of District Judge Charles S.
Haight on the basis that: (1) a partner in the firm representing one of the litigants, Davis Polk &
Wardwell, prepared Judge Haight’s will, but had no involvement in the matter being litigated; (2)
the Davis Polk partner “in charge of [the] litigation” served with Judge Haight as a member of the
board of trustees of a school they had both attended at different times; and (3) former clerks and/or
interns of Judge Haight were employed by Davis Polk during the litigation. Judge Haight denied
the recusal motion, finding that it would be “pernicious” and “unfair” to require recusal on the
basis of these facts. 7

        Here, the defendants argue an even more remote basis for recusal. The defendants take
the position that an objective and factually informed person would reasonably conclude that the
Court’s pre-existing relationship with a third party who is a member of the Jockey Club, and in
no way involved in or implicated by this case, renders the Court biased. To make this argument,
the defendants assume as true the incorrect notion that the Jockey Club is coextensive with the
Government in this case—a convenient argument for purposes of the Motion, and based entirely
on the defendants’ slanted reading of news articles. In another context regarding the propriety of
recusal motions, the Second Circuit has emphasized that “[j]udicial inquiry may not . . . be
defined by what appears in the press.” Drexel, 861 F.2d at 1309. Thus, regardless of what
allegations, hypotheses, or conspiracy theories are advanced in the press, those are not a basis for
recusal. The relevant metric of the Court’s impartiality is not – and should not be – a smattering
of news articles and suppositions regarding the Government’s investigation. See generally
Lovaglia, 954 F.2d at 815 (“remote, contingent, indirect, or speculative” allegations of bias do


6
  Bailey v. Broder, No. 94 CIV. 2394 (CSH), 1997 WL 73717, at *7 (S.D.N.Y. Feb. 20, 1997)
(“Advisory Opinion No. 11 of the Judicial Conference Committee on Codes of Conduct concerns
an inquiry by a judge as to whether he should recuse himself in cases where an attorney is a
friend of long standing and also a godfather of one of the judge's children. The Committee,
pointing out that Judicial Canon 33 of the ABA makes clear that judges are permitted to have
friends and participate in society, responded that the judge was not barred from the case, as a
‘godfather’ designation may indicate that the attorney is ‘merely within the wide circle of a
judge's friendship,’ although if a “very close friend and almost part of the family,” the judge
should excuse himself.”).
7
  Accord Citigroup Inc. v. City Holding Co., 97 F. Supp. 2d 549, 554 (S.D.N.Y. 2000) (“There is
little question that I should not recuse myself” on the basis that, “22 years ago I was a partner at
Skadden, Arps, Slate, Meagher, & Flom LLP (“Skadden Arps”), the firm which represents [a
litigant] in this action; in the past Skadden Arps assisted my spouse in the preparation of her will;
and Skadden Arps provides legal services to the trustee of a trust to which I am a beneficiary.”).
                                                                                           Page 12


not warrant recusal). Nor is it a basis to assume that this Court will adopt the views of the
Jockey Club purely by affiliation with a member of the Jockey Club.

        There is simply no reasonable likelihood that “an objective, disinterested observer”
informed of these facts would “entertain significant doubt that justice would be done absent
recusal.” Lovaglia, 954 F.2d at 815. The Government has no intention of calling as a witness
the individual at issue in the defendants’ Motion, or indeed any representative of the Jockey
Club. As with the example cited above, former AUSAs who serve on this bench preside over
cases prosecuted by current AUSAs, some of whom were former colleagues, law clerks, law
school classmates, or friends. A reasonable person would not question that a judge can separate
their acquaintances’ and colleagues’ opinions from the litigation at hand, and remain impartial.
Cf. Aguinda, 241 F.3d at 204 (“[T]he presumption is that a judge will put personal beliefs aside
and rule according to the laws as enacted, as required by his or her oath,” and no appearance of
impropriety is “created by the fact that every judge inevitably has opinions on the controversies
of the day.”). Indeed, were the court to give credence to such speculative concerns, “the price of
avoiding any hint of impropriety, no matter how evanescent, would grant litigants the power to
veto the assignment of judges” and “would carry a worthy policy too far.” In re Drexel Burnham
Lambert, 861 F.2d 1307, 1315 (2d Cir. 1988). For all these reasons, this basis for recusal also
fails.

          Finally, the defendant’s Motion includes the lines: “On our call last night, the
government acknowledged that the Jockey Club has played a role in the instant investigation. In
fact, it stated that government officials met with the Jockey Club as early as 2017.” Mot. at 6.
This is a stunningly misleading statement given the context of the Government’s statement
during a call that the Government participated in believing it to be a good faith discussion of the
basis (or lack thereof) for the present Motion. As the Government has disclosed through wiretap
affidavits and letters to counsel since no later than April 2, 2020, the private investigative group
5 Stones Intelligence provided certain leads to the FBI in the course of its investigation. The FBI
then pursued certain leads, declined to pursue others, and made investigative and charging
decisions entirely independently of any non-governmental source of information. As noted
above, and as expressly stated to defense counsel on May 12, the Government has no intention of
calling as a witness in its case-in-chief any representative of the Jockey Club or 5 Stones
Intelligence – such witnesses would be unnecessary precisely because of the FBI’s extensive and
independent efforts to investigate the wrongdoing by these defendants.
                                                                                        Page 13


   IV.     Conclusion

       Defendants have not satisfied their heavy burden to overcome the presumption of
impartiality. It is apparent from the defendants’ shifting theories of perceived bias that the
defendants are in search of arguments to justify a position to which they have already committed.
Absent additional facts that materially change the analysis and about which the defendants
merely speculate, the high standards for the Court recusing itself have not been met here, thus
“disqualification is not optional; rather, it is prohibited.” Aguinda, 241 F.3d at 201.


                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            United States Attorney

                                         by: __/s/_ ____________
                                             Andrew C. Adams
                                             Sarah Mortazavi
                                             Assistant United States Attorneys
                                             (212) 637-2520 / 2340

Cc: All defense counsel (by ECF)
